                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FREDERICK UPSHAW, JR.,

             Plaintiff,

v.                                                            CV No. 18-1233 MV/CG

BOARD OF REGENTS OF
NEW MEXICO STATE UNIVERSITY,

             Defendant.


           ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

      THIS MATTER is before the Court on Plaintiff Frederick Upshaw’s Joint Motion

to Extend Deadlines and Amend the April 10, 2019, Scheduling Order (the “Motion”),

(Doc. 33), filed October 30, 2019. The Court, having read the Motion, noting it is

unopposed, and being otherwise fully informed, finds that the Motion is well-taken and

should be GRANTED.

      IT IS THEREFORE ORDERED that:

      1. The new termination date for discovery is December 20, 2019; and

      2. Pretrial motions, other than discovery motions, shall be filed with the Court

          and served on the opposing party by January 10, 2020.

       IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
